Exhibit 10.7


OPTION TO PURCHASE 6,000,000
SHARES OF COMMON STOCK


Exercisable Commencing June 18, 2008;
Void after June 18, 2009


THIS CERTIFIES that, for value received, Paul Egan with an address at Torre
Empresarial, AIRD, La Julia, Santo Domingo, Dominican Republic or his registered
assigns (“Optionholder”), is entitled, subject to the terms and conditions set
forth in this option (“Option”), to purchase from FreeStar Technology
Corporation, a Nevada Corporation (“Company”), Six Million (6,000,000) fully
paid, duly authorized and non assessable shares of free trading common stock
(“Shares”), $0.001 par value per share, of the Company (“Common Stock”), at any
time commencing as follows: From 18th June,  2008 and continuing up to 5:00 p.m.
Pacific Standard Time on 18th of June 2009 (“Exercise Period”) at an exercise
price of five cents ($0.05) per Share, with half of such options having a net
exercise or cashless exercise provision, subject to adjustment pursuant to
Section 8 hereof (the “Exercise Price”).  This Option is not being issued under
any of the Company’s S-8 registered stock or option plans, and the securities
issued hereunder shall be “restricted securities” subject to Rule 144
promulgated under the Securities Exchange Act of 1933, as amended, and
Regulation S.


This Option is subject to the following provisions, terms and conditions:


1.           Holding of Shares; Transfer.
 
1.1           Transfer.  This Option may be transferred by will, by the laws of
descent and distribution, by gift to members of the Optionholder’s immediate
family and by instrument to an inter vivos or testamentary trust under which the
Option is to be passed to beneficiaries upon the death of the Optionholder as
settlor of the trust.  The terms of the Option shall be binding upon the
executors, administrators, heirs and successors of the Grantee.


1.2           Common Stock to be Issued.  Upon valid exercise of the Options in
accordance with Section 2.1 and other applicable terms of this Option, Company
shall instruct its transfer agent to issue stock certificates in the name of
Optionholder (or its nominee) and in such denominations to be specified by
Optionholder representing the number of shares of Common Stock issuable upon
such exercise, as applicable.  The Company warrants that no instructions, other
than these instructions, have been given or will be given to the transfer agent
and that the Common Stock shall otherwise be freely transferable on the books
and records of the Company.  It shall be the Company’s responsibility to take
all necessary actions and to bear all such costs to issue the certificate of
Common Stock as provided herein, including the responsibility and cost for
delivery of an opinion letter to the transfer agent, if so required.  The person
in whose name the certificate of Common Stock is to be registered shall be
treated as a shareholder of record on and after the exercise date. Upon
surrender of any Option that is to be converted in part, the Company shall issue
to the Optionholder a new Option equal to the unconverted amount, if so
requested by Optionholder.


2.           Terms of Options: Exercise of Options.


2.1.           Option Exercise.  Subject to the terms of this Option, the
Optionholder shall have the right, during the Exercise Period, to purchase from
the Company up to the number of Shares which the Optionholder may at the time be
entitled to purchase pursuant to the terms of this Option, upon surrender to the
Company at its principal executive office the attached Election to Exercise
Option form duly filled in and signed, and upon payment to the Company of the
Exercise Price (as defined in and determined in accordance with the provisions
of Section 5 hereof) or as provided in Section 3(a)(i) hereof, for the number of
Shares with respect to which such Option is then exercised.


2.2.           Common Stock Certificates.  Subject to the terms of this Option,
upon such surrender of this Option and payment of such Exercise Price as
aforesaid, the Company shall promptly issue and cause to be delivered to the
Optionholder or to such person or persons as the Optionholder may designate in
writing, a certificate or certificates (in such name or names as the
Optionholder may designate in writing) for the number of duly authorized, fully
paid and non-assessable whole Shares to be purchased upon the exercise of this
Option, and shall deliver to the Optionholder Common Stock or cash, to the
extent provided in Section 9 hereof, with respect to any fractional Shares
otherwise issuable upon such surrender.  Such certificate or certificates shall
be deemed to have been issued and any person so designated to be named therein
shall be deemed to have become a holder of such Shares as of the close of
business on the date of the surrender of this Option and payment of the Exercise
Price, notwithstanding that the certificates representing such Shares shall not
actually have been delivered or that the Share and Option transfer books of the
Company shall then be closed.  This Option shall be exercisable, at the sole
election of the Optionholder, either in full or from time to time in part and,
in the event that any certificate evidencing this Option (or any portion
thereof) is exercised prior to the Termination Date with respect to less than
all of the Shares specified therein at any time prior to the Termination Date, a
new certificate of like tenor evidencing the remaining portion of this Option
shall be issued by the Company, if so requested by the Optionholder.


2.3.           Election to Exercise.  This Option shall be exercisable by
delivering the Election to Exercise Option notice to the Company through such
delivery method as shall be acceptable to the Company. The notice shall specify
the election to exercise the Option and the number of Shares in respect of which
the Option is being exercised, and shall be accompanied by payment of the
Exercise Price. This Option shall be deemed to be exercised upon receipt by the
Company or the designated broker of such notice accompanied by the Exercise
Price.


2.4.           Issuance of Common Stock.   It shall be the Company’s
responsibility to take all necessary actions and to bear all such costs to issue
the Certificate of Common Stock as provided herein, including the responsibility
and cost for delivery of an opinion letter to the transfer agent, if so
required.  The person in whose name the certificate of Common Stock is to be
registered shall be treated as a shareholder of record on and after the exercise
date. Upon surrender of any Options that are to be converted in part, the
Company shall issue to the Optionholder new Options equal to the unconverted
amount, if so requested by Optionholder.


2.5           Exercise Default.  The Company shall at all times reserve and have
available all Common Stock necessary to meet exercise of the Options by all
Optionholders of the entire amount of Options then outstanding.  If, at any time
Optionholder submits an Election to Exercise Option and the Company does not
have sufficient authorized but unissued shares of freely tradeable Common Stock
available to effect, in full, a exercise of the Options (a “Exercise Default”,
the date of such default being referred to herein as the “Exercise Default
Date”), the Company shall issue to the Optionholder all of the shares of Common
Stock which are available, and the Election to Exercise Option as to any Options
requested to be converted but not converted (the “Unconverted Options”), upon
Optionholder’s sole option, may be deemed null and void.  The Company shall
provide notice of such Exercise Default (“Notice of Exercise Default”) to all
existing Optionholders of outstanding Options, by facsimile, within five (5)
business day of such default  (with the original delivered by overnight or two
day courier), and the Optionholder shall give notice to the Company by facsimile
within five (5) business days of receipt of the original Notice of Exercise
Default (with the original delivered by overnight or two day courier) of its
election to either nullify or confirm the Election to Exercise Option.


 
 

--------------------------------------------------------------------------------

 
 
2.6.           Shareholder of Record.  Each person in whose name any certificate
for shares of Common Stock shall be issued shall for all purposes be deemed to
have become the holder of record of the Common Stock represented thereby on the
date on which the Option was surrendered and payment of the purchase price and
any applicable taxes was made, irrespective of date of issue or delivery of such
certificate, except that if the date of such surrender and payment is a date
when the Shares transfer books of the Company are closed, such person shall be
deemed to have become the holder of such Shares on the next succeeding date on
which such Share transfer books are open.  The Company shall not close such
Share transfer books at any one time for a period longer than seven (7) days.


2.7.           Payment of Exercise Price.  This Option is exercisable in whole
or in part at the Exercise Price per share of Common Stock payable hereunder,
payable in cash, wire transfer or by cashier’s check or any combination thereof,
or by “cashless exercise.”  Upon surrender of the annexed Notice of Exercise
duly executed, together with payment of the Exercise Price for the shares of
Common Stock purchased, the Holder shall be entitled to receive a certificate or
certificates for the shares of Common Stock so purchased.


3.           Payment of Taxes.


The Company shall pay all documentary stamp taxes, if any, attributable to the
initial issuance of the Shares; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable, (a) with respect to any
secondary transfer of this Option or the Shares or (b) as a result of the
issuance of the Shares to any person other than the Optionholder, and the
Company shall not be required to issue or deliver any certificate for any Shares
unless and until the person requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have produced evidence that such tax
has been paid to the appropriate taxing authority.


4.           Reservation of Shares.


The issuance of the Options have been duly authorized by all required corporate
action on the part of the Company and when issued and delivered in accordance
with the terms hereof and thereof for the consideration expressed herein and
therein, will be duly and validly issued, fully paid, and non-assessable and
enforceable in accordance with their terms, subject to the laws of bankruptcy
and creditors’ rights generally.  The Company shall pay all taxes in respect of
the issue thereof.  As a condition precedent to the taking of any action that
would result in the effective purchase price per share of Common Stock upon the
exercise of this Option being less than the par value per share (if such shares
of Common Stock then have a par value), the Company will take such corporate
action as may, in the opinion of its counsel, be necessary in order that the
Company may comply with all its obligations under this Agreement with regard to
the exercise of this Option.


5.           Exercise Price.


During the Exercise Period, the price per Share at which Shares shall be
purchasable upon the exercise of this Option shall be the Exercise Price, as set
forth above.


6.           Adjustment of Exercise Price and Number of Shares.


The number and kind of securities purchasable upon the exercise of this Option
and the Exercise Price shall be subject to adjustment from time to time after
the date hereof upon the happening of certain events, as follows:


6.1           Adjustments.  The number of Shares purchasable upon the exercise
of this Option shall be subject to adjustments as follows:


(a)           In case the Company shall (i) pay a dividend on Common Stock in
Common Stock or securities convertible into, exchangeable for or otherwise
entitling a holder thereof to receive Common Stock, (ii) declare a dividend
payable in cash on its Common Stock and at substantially the same time offer its
shareholders a right to purchase new Common Stock (or securities convertible
into, exchangeable for or other entitling a holder thereof to receive Common
Stock) from the proceeds of such dividend (all Common Stock so issued shall be
deemed to have been issued as a stock dividend), (iii) subdivide its outstanding
shares of Common Stock into a greater number of shares of Common Stock, (iv)
combine its outstanding shares of Common Stock into a smaller number of shares
of Common Stock, or (v) issue by reclassification of its Common Stock any shares
of Common Stock of the Company, the number of shares of Common Stock issuable
upon exercise of the Options immediately prior thereto shall be adjusted so that
the holders of the Options shall be entitled to receive after the happening of
any of the events described above that number and kind of shares as the holders
would have received had such Options been converted immediately prior to the
happening of such event or any record date with respect thereto.  Any adjustment
made pursuant to this subdivision shall become effective immediately after the
close of business on the record date in the case of a stock dividend and shall
become effective immediately after the close of business on the effective date
in the case of a stock split, subdivision, combination or reclassification.


(b)           In case the Company shall distribute, without receiving
consideration therefor, to all holders of its Common Stock evidences of its
indebtedness or assets (excluding cash dividends other than as described in
Section (8)(a)(ii)), then in such case, the number of shares of Common Stock
thereafter issuable upon exercise of the Options shall be determined by
multiplying the number of shares of Common Stock theretofore issuable upon
exercise of the Options, by a fraction, of which the numerator shall be the
closing bid price per share of Common Stock on the record date for such
distribution, and of which the denominator shall be the closing bid price of the
Common Stock less the then fair value (as determined by the Board of Directors
of the Company, whose determination shall be conclusive) of the portion of the
assets or evidences of indebtedness so distributed per share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such distribution.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(c)           Any adjustment in the number of shares of Common Stock issuable
hereunder otherwise required to be made by this Section 8 will not have to be
adjusted if such adjustment would not require an increase or decrease in one
percent (1%) or more in the number of shares of Common Stock issuable upon
exercise of the Option.  No adjustment in the number of Shares purchasable upon
exercise of this Option will be made for the issuance of shares of capital stock
to directors, employees or independent Optionors pursuant to the Company’s or
any of its subsidiaries’ stock option, stock ownership or other benefit plans or
arrangements or trusts related thereto or for issuance of any shares of Common
Stock pursuant to any plan providing for the reinvestment of dividends or
interest payable on securities of the Company and the investment of additional
optional amounts in shares of Common Stock under such plan.


(d)           Whenever the number of shares of Common Stock issuable upon the
exercise of the Options is adjusted, as herein provided the Exercise Price shall
be adjusted (to the nearest cent) by multiplying such Exercise Price immediately
prior to such adjustment by a fraction, of which the numerator shall be the
number of shares of Common Stock issuable upon the exercise of each share of the
Options immediately prior to such adjustment, and of which the denominator shall
be the number of shares of Common Stock issuable immediately thereafter.


(e)           The Company from time to time by action of its Board of Directors
may decrease the Exercise Price by any amount for any period of time if the
period is at least twenty (20) days, the decrease is irrevocable during the
period and the Board of Directors of the Company in its sole discretion shall
have made a determination that such decrease would be in the best interest of
the Company, which determination shall be conclusive.  Whenever the Exercise
Price is decreased pursuant to the preceding sentence, the Company shall mail to
holders of record of the Options a notice of the decrease at least fifteen (15)
days prior to the date the decreased Exercise Price takes effect, and such
notice shall state the decreased Exercise Price and the period it will be in
effect.


6.2           Mergers, Etc.   In the case of any (i) consolidation or merger of
the Company into any entity (other than a consolidation or merger that does not
result in any reclassification, exercise, exchange or cancellation of
outstanding shares of Common Stock of the Company), (ii) sale, transfer, lease
or conveyance of all or substantially all of the assets of the Company as an
entirety or substantially as an entirety, or (iii) reclassification, capital
reorganization or change of the Common Stock (other than solely a change in par
value, or from par value to no par value), in each case as a result of which
shares of Common Stock shall be converted into the right to receive stock,
securities or other property (including cash or any combination thereof), each
holder of Options then outstanding shall have the right thereafter to exercise
such Option only into the kind and amount of securities, cash and other property
receivable upon such consolidation, merger, sale, transfer, capital
reorganization or reclassification by a holder of the number of shares of Common
Stock of the Company into which such Options would have been converted
immediately prior to such consolidation, merger, sale, transfer, capital
reorganization or reclassification, assuming such holder of Common Stock of the
Company (A) is not an entity with which the Company consolidated or into which
the Company merged or which merged into the Company or to which such sale or
transfer was made, as the case may be (“constituent entity”), or an affiliate of
a constituent entity, and (B) failed to exercise his or her rights of election,
if any, as to the kind or amount of securities, cash and other property
receivable upon such consolidation, merger, sale or transfer (provided that if
the kind or amount of securities, cash and other property receivable upon such
consolidation, merger, sale or transfer is not the same for each share of Common
Stock of the Company held immediately prior to such consolidation, merger, sale
or transfer by other than a constituent entity or an affiliate thereof and in
respect of which such rights or election shall not have been exercised
(“non-electing share”), then for the purpose of this Section 8.2 the kind and
amount of securities, cash and other property receivable upon such
consolidation, merger, sale or transfer by each non-electing share shall be
deemed to be the kind and amount so receivable per share by a plurality of the
non-electing shares).  If necessary, appropriate adjustment shall be made in the
application of the provision set forth herein with respect to the rights and
interests thereafter of the holder of Options, to the end that the provisions
set forth herein shall thereafter correspondingly be made applicable, as nearly
as may reasonably be, in relation to any shares of stock or other securities or
property thereafter deliverable on the exercise of the Options.  The above
provisions shall similarly apply to successive consolidations, mergers, sales,
transfers, capital reorganizations and reclassifications.  The Company shall not
effect any such consolidation, merger, sale or transfer unless prior to or
simultaneously with the consummation thereof the successor company or entity (if
other than the Company) resulting from such consolidation, merger, sale or
transfer assumes, by written instrument, the obligation to deliver to the holder
of Options such shares of stock, securities or assets as, in accordance with the
foregoing provision, such holder may be entitled to receive under this Section
8.2.


7.           Fractional Shares.


Any fractional shares of Common Stock issuable upon exercise of the Options
shall be rounded to the nearest whole share or, at the election of the Company,
the Company shall pay the holder thereof an amount in cash equal to the closing
bid price thereof.  Whether or not fractional shares are issuable upon exercise
shall be determined on the basis of the total number of Options the holder is at
the time exercising and the number of shares of Common Stock issuable upon such
exercise.


8.           No Rights as Stockholders:  Notices to Optionholders.


Nothing contained in this Option shall be construed as conferring upon the
Optionholder or its transferees any rights as a stockholder of the Company,
including the right to vote, receive dividends, consent or receive notices as a
stockholder with respect to any meeting of stockholders for the election of
directors of the Company or any other matter.  If, however, at any time prior to
the end of the Exercise Period and prior to the exercise of this Option, any of
the following events shall occur:


(a)           any action which would require an adjustment pursuant to Section
8.1; or


(b)           a dissolution, liquidation or winding up of the Company or any
consolidation, merger or sale of its property, assets and business as an
entirety; then in any one or more of said events, the Company shall give notice
in writing of such event to the Optionholder at least ten (10) days prior to the
date fixed as a record date or the date of closing the transfer books for the
determination of the shareholders entitled to any relevant dividend,
distribution, subscription rights, or other rights or for the effective date of
any dissolution, liquidation of winding up or any merger, consolidation, or sale
of substantially all assets, but failure to mail or receive such notice or any
defect therein or in the mailing thereof shall not affect the validity of any
such action taken.  Such notice shall specify such record date or the effective
date, as the case may be.


 
 

--------------------------------------------------------------------------------

 
 
9.           Miscellaneous.


9.1           Benefits of this Agreement.  Nothing in this Option shall be
construed to give to any person or corporation other than the Company and the
Optionholder any legal or equitable right, remedy or claim under this Option,
and this Option shall be for the sole and exclusive benefit of the Company and
the Optionholder.


9.2           Rights Cumulative; Waivers. The rights of each of the parties
under this Option are cumulative.  The rights of each of the parties hereunder
shall not be capable of being waived or varied other than by an express waiver
or variation in writing.  Any failure to exercise or any delay in exercising any
of such rights shall not operate as a waiver or variation of that or any other
such right.  However, the holders of a majority in principal amount of the
Options may waive a default or rescind the declaration of an Exercise Default
and its consequences except for a default in the exercise into Common
Stock.  Any defective or partial exercise of any of such rights shall not
preclude any other or further exercise of that or any other such right.  No act
or course of conduct or negotiation on the part of any party shall in any way
preclude such party from exercising any such right or constitute a suspension or
any variation of any such right.


9.3           Benefit; Successors Bound.  This Option and the terms, covenants,
conditions, provisions, obligations, undertakings, rights, and benefits hereof,
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their heirs, executors, administrators, representatives, successors, and
permitted assigns.


9.4           Entire Agreement.  This Option contains the entire agreement
between the parties with respect to the subject matter hereof.  There are no
promises, agreements, conditions, undertakings, understandings, warranties,
covenants or representa­tions, oral or written, express or implied, between them
with respect to this Option or the matters described in this Option, except as
set forth in this Option.  Any such negotiations, promises, or understandings
shall not be used to interpret or constitute this Option.


9.5           Assignment.  This Option may be assigned if the Assignment of
Option, attached as Exhibit B to this Option, is properly completed, executed
and delivered to the Company.


9.6           Amendment.  This Option may be amended only by an instrument in
writing executed by the parties hereto.


9.7           Severability.  Each part of this Option is intended to be
severable.  In the event that any provision of this Option is found by any court
or other authority of competent jurisdiction to be illegal or unenforceable,
such provision shall be severed or modified to the extent necessary to render it
enforceable and as so severed or modified, this Option shall continue in full
force and effect.


9.8           Notices.  Notices required or permitted to be given hereunder
shall be in writing and shall be deemed to be sufficiently given when personally
delivered (by hand, by courier, by telephone line facsimile transmission,
receipt confirmed, or other means) or sent by certified mail, return receipt
requested, properly addressed and with proper postage pre-paid (i) if to the
Company, at its executive office (ii) if to the Optionholder, at such address as
the Optionholder shall have provided in writing to the Company, or at such other
address as each such party furnishes by notice given in accordance with this
section, and shall be effective, when personally delivered, upon receipt and,
when so sent by certified mail, four (4) business days after deposit with the
United States Postal Service.


9.9           Governing Law.  This Agreement shall be governed by the
interpreted in accordance with the laws of the State of Nevada without reference
to its conflicts of laws rules or principles.


9.10         Forum Selection and Consent to Jurisdiction.  Any litigation based
thereon, or arising out of, under, or in connection with, this agreement or any
course of conduct, course of dealing, statements (whether oral or written) or
actions of the Company or Optionholder shall be brought and maintained
exclusively in the federal courts of the State of Nevada without reference to
its conflicts of laws rules or principles.  The Company hereby expressly and
irrevocably submits to jurisdiction exclusively with the federal Courts of the
State of Nevada for the purpose of any such litigation as set forth above and
irrevocably agrees to be bound by any final judgment rendered thereby in
connection with such litigation.  The Company further irrevocably consents to
the service of process by registered mail, postage prepaid, or by personal
service within or without the State of Nevada.  The Company hereby expressly and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may have or hereafter may have to the laying of venue of any such litigation
brought in any such court referred to above and any claim that any such
litigation has been brought in any inconvenient forum.  To the extent that the
Company has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution or otherwise) with respect to itself
or its property.  The Company hereby irrevocably waives such immunity in respect
of its obligations under this agreement and the other loan documents.


9.11           Waiver of Jury Trial.  The Optionholder and the Company hereby
knowingly, voluntarily and intentionally waive any rights they may have to a
trial by jury in respect of any litigation based hereon, or arising out of,
under, or in connection with, this agreement, or any course of conduct, course
of dealing, statements (whether oral or written) or actions of the Optionholder
or the Company.  The Company acknowledges and agrees that it has received full
and sufficient consideration for this provision and that this provision is a
material inducement for the Optionholder entering into this agreement.


9.12           Consents.  The person signing this Option on behalf of the
Company hereby represents and warrants that he has the necessary power, consent
and authority to execute and deliver this Option on behalf of the Company.


9.13           Further Assurances.  In addition to the instruments and documents
to be made, executed and delivered pursuant to this Option, the parties hereto
agree to make, execute and deliver or cause to be made, executed and delivered,
to the requesting party such other instruments and to take such other actions as
the requesting party may reasonably require to carry out the terms of this
Option and the transactions contemplated hereby.


9.14           Section Headings.  The Section headings in this Option are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Option.


9.15           Construction.  Unless the context otherwise requires, when used
herein, the singular shall be deemed to include the plural, the plural shall be
deemed to include each of the singular, and pronouns of one or no gender shall
be deemed to include the equivalent pronoun of the other or no gender.
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Option to be duly executed, all
as of the day and year first above written.

 
COMPANY:


FREESTAR TECHNOLOGY CORPORATION




 
By:________________________________

Ciaran Egan, C.F.O












By:________________________________


Paul Egan



